COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

FIRST FINANCIAL INVESTMENT                        §
FUND HOLDINGS LLC D/B/A FIRST                                       No. 08-14-00097-CV
FINANCIAL INVESTMENT FUND II,                     §
LLC, FIRST FINANCIAL ASSET                                             Appeal from the
MANAGEMENT, INC., AND                             §
RECEIVABLES PERFORMANCE                                               17th District Court
MANAGEMENT, LLC,                                  §
                                                                  of Tarrant County, Texas
                              Appellants,         §
                                                                    (TC# 017-252995-11)
v.                                                §

ANNA MAE BERRY, AS PERSONAL                       §
REPRESENTATIVE FOR THE
ESTATE OF PARKER T. BERRY,                        §

                                Appellee.         §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution because the clerk’s record has not been filed. On April 11,

2014, we notified Appellants that the trial court clerk responsible for preparing the record in this

appeal informed the Court that payment arrangements had not been made to pay for the clerk’s

record as required by Texas Rule of Appellate Procedure 35.3(a)(2).             See TEX.R.APP.P.

35.3(a)(2). The notice stated that we would dismiss the appeal for want of prosecution unless

Appellants, within ten days, showed grounds for continuing the appeal. Appellants have not
responded to the notice and the clerk’s record has not been filed. Accordingly, we dismiss the

appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b).

       Appellants shall pay all costs of the appeal, for which let execution issue.



                                             GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               -2-